

117 HR 992 IH: No Taxpayer Funding for the Chinese Communist Party Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 992IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Good of Virginia (for himself, Ms. Herrell, Mr. Hice of Georgia, Mr. Gohmert, and Mr. Baird) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Attorney General to report to Congress on how United States taxpayer-funded research has benefitted China, and for other purposes.1.Short titleThis Act may be cited as the No Taxpayer Funding for the Chinese Communist Party Act of 2021.2.FindingsCongress finds the following: (1)United States taxpayer-funded research should not be used to benefit the People’s Republic of China, especially as China undertakes the largest theft of intellectual property in history, as was stated by Secretary of Defense Mark Esper. (2)According to the Committee on Homeland Security and Governmental Affairs of the Senate, there were more than 35,000 foreign nationals including 10,000 from China conducting research in the Department of Energy’s National Labs. (3)According to the Department of Education one university received research funding from a Chinese multinational conglomerate to develop new algorithms and advanced biometric security techniques for crowd surveillance capabilities, while another had multiple contracts with the Central Committee of the Communist Party of China.(4)The Committee on Homeland Security and Governmental Affairs of the Senate found in a November 2019 report that American taxpayer funded research has contributed to China’s global rise over the last 20 years.(5)The Federal Bureau of Investigation has found that China’s government has used some students and professors in science, technology, engineering, and math (STEM) fields as nontraditional collectors of intellectual property, but has also noted that the vast majority of the 1.4 million international scholars on U.S. campuses pose no threat to their host institutions, fellow classmates, or research fields. On the contrary, these international visitors represent valuable contributors to their campuses’ achievements, providing financial benefits, diversity of ideas, sought expertise, and opportunities for cross-cultural exchange.3.Report on China benefitting from United States taxpayer-funded research(a)In generalNot later than one year after the date of enactment of the Act, the Attorney General, in consultation with the Secretary of the Treasury, the Secretary of Commerce, the Secretary of State, and the Director of National Intelligence, shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report on the extent to which China has benefitted from United States taxpayer-funded research. (b)ElementsThe report under subsection (a) shall include the following:(1)The extent to which United States taxpayer-funded research has benefitted China, including a list of United States Government-funded entities, such as research institutions, laboratories, and institutions of higher education, which have hired Chinese nationals or allowed Chinese nationals to conduct research, including an estimate in the number of nationals hired or involved in research projects. (2)A list of United States Government programs, grants, and other forms of research funding in the fields of science, technology, engineering, and math (STEM) fields that have directly or indirectly cooperated or affiliated with research institutions in China or Chinese Communist Party entities. (3)The extent to which China’s funding of United States taxpayer-funded research institutions has benefitted China. (4)How the Government of China and the Chinese Communist Party have used United States taxpayer-funded research, including as part of China’s efforts to support civil-military fusion and human rights abuses.(c)DefinitionIn this Act, the term United States taypayer-funded research means research—(1)funded by a grant from the Federal Government or a State government; or(2)conducted at an institution that receives funding from the Federal Government or a State government. 